DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 11/01/2021.
Claim Objections
Claim 12 is objected to because of the following informalities: Claim 12, lines 25 and 26 recite “said diode of said first one of said plurality of switch assemblies and said diode of said second one of said plurality of switch assemblies”, which should be – said freewheeling diode of said first one of said plurality of switch assemblies and said freewheeling diode of said second one of said plurality of switch assemblies – because in this way was previously presented this term in the claim.  
Appropriate correction is required.
4. 	Claim 18 is objected to because of the following informalities: Claim 18, lines 10-11 recites “the third assembly component being a surge arrester”, which should be - the third assembly component being the surge arrester- because this term was previously presented in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (EP 3107109; English translation), hereinafter Alvarez, in view of Tatsumi et al. (US 2019/0229103), hereinafter Tatsumi.
Regarding claim 12, Alvarez discloses (see figures 1-8) a circuit arrangement (figure 1, part 10), comprising: a plurality of switch assemblies connected in series (figure 1, parts plurality of 20 in series); each of said plurality of switch assemblies (figure 1, part 20) having a parallel circuit of three assembly components (figure 1, parts 21, 22 and 23 in parallel) including a first assembly component being a semiconductor switch (figure 1, part 21), a second assembly component being a freewheeling diode (figure 1, part 22) and a third assembly component being a surge arrester (figure 1, part 23) (paragraph [0028]; each of the sub-modules 20 each comprises a semiconductor switching element 21, a module specific freewheeling diode 22, which is preferably mechanically and electrically permanently installed with the semiconductor switching element 21, in particular located on the same carrier as the semiconductor switching element 21, and a module-specific surge arrester 23); said three assembly components (figure 1, parts 21, 22 and 23) being disposed as an assembly component stack (figure 1, parts 21, 22 and 23; arranged next to each other on a circuit board) and said three assembly components (figure 1, parts 21, 22 and 23) of each of said plurality of switch assemblies (figure 1, parts 20) being disposed successively in said assembly component stack (figure 1, parts 21, 22 and 23 of each 20; arranged next to each other; example: first two 20 [left and right]); direct connections (figure 1, parts direct connections: [a] emitter from 21 with anode from 22 and [b] cathode from 22 with left terminal of 23) electrically (figure 1, parts direct connections: [a] emitter from 21 with anode from 22 and [b] cathode from 22 with left terminal of 23); a bridge connection (figure 1, parts bridge connection that interconnecting: emitter from 21 with anode from 22 at first left switch assembly 20; and cathode from 22 with left terminal of 23 at right switch assembly 20), each of said direct connections (figure 1, parts direct connections: [a] emitter from 21 with anode from 22 and [b] cathode from 22 with left terminal of 23) interconnecting two assembly components of a different two of said plurality of switch assemblies (figure 1, parts 20; first left and right) being electrically connected to each of two direct connections second closest to it by said bridge connection (figure 1, parts bridge connection that interconnecting: emitter from 21 with anode from 22 at first left switch assembly 20 and cathode from 22 with left terminal of 23 at right switch assembly 20); said assembly component stack (figure 1, parts 21, 22 and 23 of each 20; arranged next to each other; example: first two 20 [left and right]) having stack ends and electrical stack terminals (figure 1, parts stack terminals: at left side of first left switch 20 and right side of right switch 20) each disposed at a respective one of said stack ends (figure 1, parts stack terminals: at left side of first left switch 20 and right side of right switch 20); and end bridge connections (figure 1, parts end bridge connections that connecting: the respective one of stack terminals at left side of first left switch 20 and right side of right switch 20; and direct connections: [a] emitter from 21 with anode from 22 and [b] cathode from 22 with left terminal of 23) each electrically connecting a (figure 1, parts stack terminals: at left side of first left switch 20 and right side of right switch 20) to said direct connection of two assembly components (figure 1, parts direct connections: [a] emitter from 21 with anode from 22 and [b] cathode from 22 with left terminal of 23) being second closest to said stack end (figure 1, parts stack terminals: at left side of first left switch 20 and right side of right switch 20); said assembly component stack (figure 1, parts 21, 22 and 23 of each 20; arranged next to each other; example: first two 20 [left and right]) is configured such that said surge arrester (figure 1, part first 23 from left to right) of a first one of said plurality of switch assemblies (figure 1, part first 20 from left to right) and said surge arrester (figure 1, part second 23 from left to right) of a second one of said plurality of switch assemblies are physically located (figure 1, part second 20 from left to right), wherein said first one of said plurality of switch assemblies (figure 1, part first 20 from left to right)  is physically located adjacent to said second one of said plurality of switch assemblies (figure 1, part second 20 from left to right) (paragraphs [0028]-[0038]).
Examiner note: It should be noted that broad claim language as recited (“an assembly component stack”) does not defines the specific physical arrangement of the invention. Elements arranged next to each other on a board could represent such “an assembly component stack”. 
Alvarez does not expressly disclose said assembly component stack is configured such that said surge arrester of a first one of said plurality of switch assemblies and said surge arrester of a second one of said plurality of switch assemblies are physically located between said diode of said first one of said plurality of switch assemblies and said diode of said second one of said plurality of switch assemblies.
Tatsumi teaches (see figures 1-23) said assembly component stack (figure 8B) is configured such that said component (figure 8B, part component 4) of a first one of said plurality of switch assemblies (figure 8B, part first switch assemblies generated by SW1, D1 and 4) and said component (figure 8B, part component 5) of a second one of said plurality of switch assemblies (figure 8B, part second switch assemblies generated by SW2, D2 and 5) are physically located between said diode (figure 8B, part D1) of said first one of said plurality of switch assemblies (figure 8B, part first switch assemblies generated by SW1, D1 and 4) and said diode (figure 8B, part D2) of said second one of said plurality of switch assemblies (figure 8B, part second switch assemblies generated by SW2, D2 and 5), wherein said first one of said plurality of switch assemblies (figure 8B, part first switch assemblies generated by SW1, D1 and 4) is physically located adjacent to said second one of said plurality of switch assemblies  (figure 8B, part second switch assemblies generated by SW2, D2 and 5).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the circuit arrangement of Alvarez with the stack arrangement features as taught by Tatsumi and obtain said assembly component stack is configured such that said surge arrester of a first one of said plurality of switch assemblies and said surge arrester of a second one of said plurality of switch assemblies are physically located between said diode of said first one of said plurality of switch assemblies and said diode of said second one of said plurality of switch assemblies, wherein said first one of said plurality of switch assemblies is physically located adjacent to said second one of said plurality of switch (paragraph [0019]).
Regarding claim 13, Alvarez and Tatsumi teach everything claimed as applied above (see claim 12). Further, Alvarez discloses (see figures 1-8) said semiconductor switch (figure 1, part 21) and said freewheeling diode (figure 1, part 22) of each of said switch assemblies (figure 1, parts 20) are disposed adjacent one another (figure 1, parts 21 and 22).
Regarding claim 14, Alvarez and Tatsumi teach everything claimed as applied above (see claim 12). Further, Alvarez discloses (see figures 1-8) said semiconductor switches are insulated gate bipolar transistors (figure 1, part 21) (paragraph [0030]; The semiconductor switching elements 21 can be, for example, IGBTs, that is to say bipolar transistors with an insulated gate electrode).
Regarding claim 15, Alvarez and Tatsumi teach everything claimed as applied above (see claim 14). Further, Alvarez discloses (see figures 1-8) each of said direct connections (figure 1, parts direct connections: [a] emitter from 21 with anode from 22 and [b] cathode from 22 with left terminal of 23) interconnecting two of said insulated gate bipolar transistors (figure 1, part 21; first left and right) interconnects an emitter of one of said insulated gate bipolar transistors (figure 1, part emitter of 21; first left) and a collector of another of said insulated gate bipolar transistors (figure 1, part collector of 21; right).
Regarding claim 16, Alvarez and Tatsumi teach everything claimed as applied above (see claim 14). Further, Alvarez discloses (see figures 1-8) each of said direct connections (figure 1, parts direct connections: [a] emitter from 21 with anode from 22 and [b] cathode from 22 with left terminal of 23) interconnecting one of said insulated gate bipolar transistors (figure 1, part 21; first  and a freewheeling diode (figure 1, part 22; first left) interconnects either an emitter of one of said insulated gate bipolar transistors (figure 1, part emitter of 21; first left)  and an anode of said freewheeling diode (figure 1, part anode of 22; first left) or a collector of one of said insulated gate bipolar transistors (figure 1, part collector of 21; right) and a cathode of said freewheeling diode (figure 1, part cathode of 22; right).
Regarding claim 17, Alvarez and Tatsumi teach everything claimed as applied above (see claim 12). Further, Alvarez discloses (see figures 1-8) at least one of each of said bridge connections (figure 1, parts bridge connection that interconnecting: emitter from 21 with anode from 22 at first left switch assembly 20; and cathode from 22 with left terminal of 23 at right switch assembly 20) or each of said end bridge connections (figure 1, parts end bridge connections that connecting: the respective one of stack terminals at left side of first left switch 20 and right side of right switch 20; and direct connections: [a] emitter from 21 with anode from 22 and [b] cathode from 22 with left terminal of 23) is integral with each of said direct connections connected thereto (figure 1, parts direct connections: [a] emitter from 21 with anode from 22 and [b] cathode from 22 with left terminal of 23).

Claims 18, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (EP 3107109; English translation), hereinafter Alvarez, in view of Tatsumi et al. (US 2019/0229103), hereinafter Tatsumi, and further in view of Dommaschk et al. (US 2010/0085785), hereinafter Dommaschk.
Regarding claim 18, Alvarez and Tatsumi teach everything claimed as applied above (see claim 12). Further, Alvarez discloses (see figures 1-8) a series circuit (figure 1,  of a plurality of switch assemblies (figure 1, parts 20), said series circuit (figure 1, part 10)  having two ends (figure 1, part 10; left and right ends), and said plurality of switch assemblies (figure 1, parts 20) including a first assembly subset forming a partial series circuit (figure 1, parts 20; last two 20 at right side); each of said plurality of switch assemblies (figure 1, parts 20) having a parallel circuit of three assembly components (figure 1, parts 21, 22 and 23 in parallel) including the first assembly component being the semiconductor switch (figure 1, part 21), the second assembly component being the freewheeling diode (figure 1, part 22) and the third assembly component being a surge arrester (figure 1, part 23) (paragraph [0028]; each of the sub-modules 20 each comprises a semiconductor switching element 21, a module specific freewheeling diode 22, which is preferably mechanically and electrically permanently installed with the semiconductor switching element 21, in particular located on the same carrier as the semiconductor switching element 21, and a module-specific surge arrester 23); and said assembly components (figure 1, parts 21, 22 and 23) of all of said plurality of switch assemblies (figure 1, parts 20) or of at least one subset of said plurality of switch assemblies (figure 1, parts 20) forming a circuit arrangement (figure 1, parts 10). However, Alvarez does not expressly disclose a power converter module incorporating the circuit arrangement, the power converter module comprising: a series circuit of a plurality of switch assemblies, said series circuit having two ends, and plurality of said switch assemblies including a first assembly subset forming a partial series circuit having end terminals; a capacitor circuit having at least one capacitor, said capacitor circuit being connected to said two ends of said series circuit; and two module terminals forming said end terminals of said partial series circuit formed by said first assembly subset of said switch assemblies.
(see figures 3-9) a power converter module (figure 3, part 2), comprising: a series circuit (figure 3, part series circuit from node p to node n) of a plurality of switch assemblies (figure 3, parts 7), said series circuit (figure 3, part series circuit from node p to node n) having two ends (figure 3, part p and n ends), and said plurality of switch assemblies (figure 3, parts 7) including a first assembly subset forming a partial series circuit (figure 3, parts lower subset of 7 from 31 to n) having end terminals (figure 3, parts 31 and n terminals); each of said plurality of switch assemblies (figure 3, parts 7) having a parallel circuit of three assembly components (figure 3, parts 8-10) including a first assembly component being a semiconductor switch (figure 3, part 8), a second assembly component being a freewheeling diode (figure 3, part 9) and a third assembly component (figure 3, part 10); a capacitor (figure 3, part 5) circuit having at least one capacitor (figure 3, part 5), said capacitor circuit (figure 3, part 5)  being connected to said two ends of said series circuit (figure 3, part p and n ends); and two module terminals forming said end terminals (figure 3, parts 31 and n terminals) of said partial series circuit formed by said first assembly subset of said plurality of switch assemblies (figure 3, parts lower subset of 7 from 31 to n); and said assembly components (figure 3, parts 8-10) of all of said switch assemblies (figure 3, parts 7) or of at least one subset of said switch assemblies (figure 3, parts 7) forming a circuit arrangement (figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the circuit arrangement of Alvarez to the power converter module as taught by Dommaschk and obtain a power converter module incorporating the circuit arrangement, the power converter module comprising: a series circuit of a plurality of switch assemblies, said series circuit having two ends, and said plurality of switch assemblies 
Regarding claim 19, Alvarez, Tatsumi and Dommaschk teach everything claimed as applied above (see claim 18). Further, Alvarez discloses (see figures 1-8) said plurality of switch assemblies (figure 1, parts 20) include an even number of said plurality of switch assemblies (figure 1, parts first two 20 [left side] and second two 20 [right side]), and said first assembly subset includes half of said even number of said switch assemblies (figure 1, parts 20; last two 20 at right side).
Regarding claim 22, Alvarez, Tatsumi and Dommaschk teach everything claimed as applied above (see claim 18). However, Alvarez  does not expressly disclose a method for operating the power converter module, the method comprising: providing the power converter module; providing said first assembly subset of said power converter module with at least two switch assemblies and providing a second assembly subset of said power converter module with at least two switch assemblies, said second assembly subset being complementary to said first assembly subset; and using the power converter module to take up energy by switching off 
Dommaschk teaches (see figures 3-9) a method for operating the power converter module (figure 3, part 2), the method comprising: providing the power converter module (figure 3, part 2); providing said first assembly subset of said power converter module (figure 3, parts lower subset of 7 from 31 to n) with at least two switch assemblies (figure 3, parts 7)  and providing a second assembly subset of said power converter module (figure 3, parts upper subset of 7 from 31 to p) with at least two switch assemblies (figure 3, parts 7), said second assembly subset (figure 3, parts upper subset of 7 from 31 to p) being complementary to said first assembly subset (figure 3, parts lower subset of 7 from 31 to n)(paragraph [0035]); and using the power converter module (figure 3, part 2) to take up energy by switching off at least one semiconductor switch (figure 3, part 8; off-state) of at least one of said assembly subsets (figure 3, parts upper subset of 7 from 31 to p/ lower subset of 7 from 31 to n)  and switching on (figure 3, part 8; on-state) at least one semiconductor switch of said very same at least one assembly subset (figure 3, parts upper subset of 7 from 31 to p/ lower subset of 7 from 31 to n).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the circuit arrangement of Alvarez to the power converter module as taught by Dommaschk, because the combination result in more efficient and protected power converter.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (EP 3107109; English translation), hereinafter Alvarez, in view of Tatsumi et al. (US 2019/0229103), hereinafter Tatsumi, and further in view of Dommaschk et al. (US .
Regarding claim 20, Alvarez, Tatsumi and Dommaschk teach everything claimed as applied above (see claim 18). However, Alvarez does not discloses a housing, said plurality of switch assemblies, said capacitor circuit and a cooling medium being disposed in said housing.
Dommaschk teaches (see figures 3-9) a housing (figure 3, part 2) (paragraph [0016]; housing), said plurality of switch assemblies (figure 3, parts 7), said capacitor circuit (figure 3, parts 5) being disposed in said housing (figure 3, part 2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the circuit arrangement of Alvarez to the power converter module as taught by Dommaschk, because the combination result in more efficient and protected power converter.
Laneryd teaches (see figures 1-9) a housing (figure 3, part 8), said plurality of switch assemblies (figure 3, part switch inside the power converter 4), said capacitor circuit (figure 3, part capacitor inside the power converter 4) and a cooling medium (figure 3, part 12) being disposed in said housing (figure 3, part 8) (paragraph [0029]; Cooling systems for electric equipment, and specifically for subsea electrical systems, are used to cool down electric components, such as transformers, power converters, power electronic building blocks, semiconductor modules, connectors, and capacitor units. Such electric components generate heat that needs to be dissipated by the cooling system).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Alvarez and Dommaschk (paragraph [0029]).
Regarding claim 21, Alvarez, Tatsumi, Dommaschk and Laneryd teach everything claimed as applied above (see claim 20). However, Alvarez does not discloses said cooling medium is an ester.
Laneryd teaches (see figures 1-9) said cooling medium is an ester (figure 3, part 12) (paragraph [0002]; the dielectric fluid could also be composed of natural or synthetic esters).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Alvarez and Dommaschk with the housing and cooling features taught by Laneryd, because it provides more efficient power converter with the reduction of power converter operating temperature through an efficient heat transfer medium (paragraph [0029]).
Response to Arguments
Applicant’s arguments with respect to claim 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839
	
/THIENVU V TRAN/Supervisory Patent Examiner, Art Unit 2839